United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2701
                                   ___________

Ronaldo S. Ligons,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
David Crist, Warden;                    *
Mark Kroll, Lt.,                        * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: November 28, 2003

                                 Filed: December 10, 2003
                                  ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Minnesota inmate Ronaldo Ligons appeals the district court’s1 28 U.S.C.
§ 1915A dismissal of his civil case alleging denial of access to legal materials. We
conclude the complaint was properly dismissed because, prior to dismissal, Ligons
did not allege an actual injury with respect to any particular legal claim.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Jonathan G.
Lebedoff, United States Magistrate Judge for the District of Minnesota.
      Accordingly, we affirm, see 8th Cir. R. 47B, but we modify the dismissal to be
without prejudice. See Sabers v. Delano, 100 F.3d 82, 84 (8th Cir. 1996) (per
curiam).

                      ______________________________




                                        -2-